Exhibit SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com October 26, 2009 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: The firm of Seale and Beers, CPAs was previously principal accountant for Datone, Inc. (the "Company") and has not completed any review or audit work for the company.Effective October 23, 2009, we were dismissed from the Company as principal accountants. We have read the Company's statements included its Form 8-K pertaining to Seale and Beers CPAs dated October 23, 2009, and we agree with such statements contained therein. We have no knowledge about the appointment of Malone & Bailey P.C. as new auditors, nor whether they were consulted prior to their appointment as auditors. Sincerely, Seale and Beers, CPAs Las Vegas, NV CC: U.S. Securities & Exchange Commission Office of the Chief Accountant 100 F Street, NE Washington,
